Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021. The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 10, 11, 13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 8,610,229 B2).
Regarding claim 1: Hsu et al, disclose a reduced cross-talk pixel-array substrate comprising:
 a semiconductor substrate (102, fig.1) including a first-photodiode region (photo-sensing region 114R, fig.1) 
a back surface of the semiconductor substrate (106, fig.1) forming a trench (STI) surrounding the first-photodiode region (114R, column 3, line 22-23) in a cross-sectional plane parallel to a first back-surface region of the back surface above the first-photodiode region (Fig.1, the backside surface (106) of the thinned semiconductor substrate (102) is parallel to the front surface (104)).
a buffer layer (150) on the back surface (106, column 5, line 20-24) and having (i) a thin buffer-layer region (150, fig.1) located above the first-photodiode region (114R) and (ii) a thick buffer-layer region forming an annulus (see fig.1 below) above the trench (STI, column 3, line 22 -25) in a plane parallel to the cross-sectional plane; and
 a metal annulus (164, fig.1) on the buffer layer (150) and covering the thick buffer-layer region (fig.1 below).

    PNG
    media_image1.png
    580
    979
    media_image1.png
    Greyscale


Regarding claim 2: Hsu et al, as discussed in claim 1, disclose the metal annulus including:
a middle section (see fig. 1 above) on the thick buffer-layer region (fig.1).
 an inner section (fig.1) surrounded by the middle section and adhered to both an inner sidewall of the middle section and an inner sidewall of the thick buffer-layer region (see fig.1); and 
an outer section (a section having 168) adhered to both an outer sidewall of the middle section and an outer sidewall of the thick buffer-layer region (see fig.1, a metal layer 168 is disposed along sidewalls of the metal layers 162, and 164).

Regarding claim 4: Hsu et al, as discussed in claim 2, further comprising:
 a dielectric annular layer (166, see fig.1, 166 includes a suitable metal material which are dielectric medium) on a top surface of the middle section (fig.1 above) 

Regarding claim 5: Hsu et al, as discussed in claim 4, disclose:
the inner section (section enclosed in the middle section, fig.1) including an inner top region adhered to an inner surface of the dielectric annular layer (166, fig.1); and
 the outer section (175) including an outer top region adhered to an outer surface of the dielectric annular layer (166, see fig.1).

Regarding claim 6: Hsu et al, as discussed in claim 4, comprising:
 an attenuation layer (170, fig.1) on the thin buffer-layer region (150), inner sidewalls of the metal annulus (164) , a top surface of the metal annulus, and a top surface of the dielectric annular layer (166, fig.1).

Regarding claim 10: Hsu et al, as discussed in claim 1, comprising:
 an adhesion layer (162, fig.1) between the metal annulus (164) and the thick buffer-layer region (fig.1 above).

Regarding claim 11: Hsu et al, as discussed in claim 1, comprising:
 an attenuation layer (170) on the thin buffer-layer region (150) and on inner sidewalls of the metal annulus (164, see fig.1).

Regarding claim 13: Hsu et al, as discussed in claim 1, comprising:
	the metal annulus (164, fig.1) being formed of tungsten (column 52-53).

Regarding claim 18: Hsu et al, disclose a method for fabricating a pixel-array substrate comprising:
forming a metal annulus (364, see figs.6 and 7) on a buffer layer (350) disposed on a semiconductor substrate (302); 
decreasing a thickness of buffer-layer regions of the buffer layer (368A) not located beneath the metal annulus (364, see fig.6) to yield a thinned buffer layer (350, fig.6)  and 
depositing a conformal metal layer (362) on the thinned buffer layer (350) and the metal annulus (364).

Regarding claim 20: Hsu et al, as discussed in claim 1, comprising:
depositing an attenuation layer (370) on (i) parts of the thinned buffer layer (350) located above a photodiode region (314R) of the semiconductor substrate (302) and (ii) an inner sidewall of the metal annulus (see figs. 6 and 7).


     Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C103 as being unpatentable over Hsu et al. (US 8, 610, 229 B2) in the view of Hsieh et al. (US 2021/0377481 A1).
Regarding claim 3: Hsu et al, as discussed in claim 2, lacks a clear inclusion of a thickness of each of the inner section and the outer section being between twenty nanometers and forty nanometers as claimed. However, Hsieh et al disclose the thickness of the inner section in a range from 50 nm to 500 nm, although lesser and greater thicknesses may also be used (paragraph [0091]). Selecting particular shapes, sizes of elements/components in an optical device in order to provide optics alignment would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu et al with Hsieh et al accordingly in order to provide more convenience in metal layers alignment operation of the system.
Claims 7 and 8 are rejected under 35 U.S.C103 as being unpatentable over Hsu et al. (US 8, 610, 229 B2) in the view of Wehner et al. (US 2013/0043372 A1).
Regarding claim 7, Hsu et al., as discussed in claim 1 above, although Hsu et al disclose the thickness of the thick buffer-layer region but lack a clear inclusion of being between 0.1 micrometers and 0.16 micrometers as claimed. However, Wehner et al, disclose the thickness of buffer layer in a range of 0.0 μm to 5.0 μm. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu et al with Wehner et al accordingly in order to provide more convenience in aligning elements/components of the system.
Regarding claim 8, Hsu et al., as discussed in claim 1 above, lacks a clear inclusion of a width of the thick buffer-layer region being between 0.1 micrometers and 0.25 micrometers as claimed. However, Wehner et al disclose the width of the thickness of buffer layer in a range of 0.0 μm to 5.0 μm. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu et al with Wehner et al accordingly in order to provide more convenience in aligning elements/components of the system.

Claim 9 rejected under 35 U.S.C103 as being unpatentable over Hsu et al. (US 8, 610, 229 B2) in the view of Bruder et al. (US 2014/0291480 A1).
Regarding claim 9, Hsu et al., as discussed in claim 1 above, lacks a clear inclusion of the thickness of the thick buffer-layer region as claimed. However, Bruder et al, disclose the thickness of a buffer layer is 10nm – 200 nm. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu et al with Bruder et al accordingly in order to prevent direct contact in operation of the system (Bruder et al, paragraph [0243]).
Claim 12 is rejected under 35 U.S.C103 as being unpatentable over Hsu et al. (US 8, 610, 229 B2) in the view of Leung et al. (US 2016/0118438 A1).
Regarding claim 12, Hsu et al., as discussed in claim 11 above, although Hsu et al disclose the attenuation layer, but lacks a clear inclusion of one of titanium and titanium nitride as claimed. However, Leung et al disclose light attenuation unit (170) can be constituted of titanium (Ti). Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu et al with Leung et al accordingly in order to prevent parasitic stray light (Leung et al., paragraph [0071]).

Claim 15 is rejected under 35 U.S.C103 as being unpatentable over Hsu et al. (US 8,610,229 B2) in the view of Yang et al. (US 2018/0366513 A1).
Regarding claims 15, although Hsu et al disclose a color filter (190) but lack an inclusion of formation of the thickness that exceeds a thickness of the metal annulus as claimed. However, Yang et al. disclose the thickness of color filter layer 237 is greater than metal annulus (see fig. 2B). Selecting a specific manner of forming elements/components in an optical system in order to provide suitable optics alignment for the system would have been obvious to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu et al with Yang et al accordingly in order to achieve attenuation of image light (Yang et al, paragraph [0026]).

Claims 16 and 17 are rejected under 35 U.S.C103 as being unpatentable over Hsu et al. (US 8,610,229 B2) in the view of Takizawa et al. (US 2021/0143193 A1).
Regarding claim 16, Hsu et al., as discussed in claim 1 above, lacks a clear inclusion of the four second-photodiode regions forming a two-by-two array and the first-photodiode region being located within a quadrilateral region by respective centers of the four second-photodiode regions as claimed. However, Takizawa et al. disclose that the photodiode regions of the second photodiode (51, fig. 34) are arranged to surround the photodiode region of the first photodiode (301, see figs. 34 and 35). Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu et al with Takizawa et al accordingly for the benefit of providing increased dynamic range with reduced optical crosstalk (Takizawa et al, paragraphs [0005] and [0006]).
Regarding claim 17, Hsu et al., as discussed in claim 1 above, lacks a clear inclusion of a second photodiode region side adjacent to a first side of the first-photodiode region, a third photodiode region side adjacent to a second side of the first-photodiode region, and a fourth photodiode region corner adjacent to the first-photodiode region and side adjacent to each of the second and third photodiode regions as claimed. However, Takizawa et al. disclose arrangement of four photodiode region in figs 34 and 35). Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu et al with Takizawa et al accordingly for the benefit of providing increased dynamic range with reduced optical crosstalk (Takizawa et al, paragraphs [0005] and [0006]).
Claim 19 is rejected under 35 U.S.C103 as being unpatentable over Hsu et al. (US 8,610,229 B2) in the view of Yamazaki et al. (US 10,079,312 B2).
Regarding claim 19: Hsu et al, as discussed in claim 18, lacks a clear inclusion of removing at least part of the conformal metal layer as claimed. However, Yamazaki et al disclose the method of removing a metal element of metal film including the step of removing part of metal film using suitable material. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu et al with Yamazaki et al accordingly in order to provide an exposure of the surface of the metal, if desired. 
Claim 14 is rejected under 35 U.S.C103 as being unpatentable over Hsu et al. (US 8, 610, 229 B2).
Regarding claim 14: Hsu et al., as discussed in claim 1 above, although Hsu et al disclose the thickness of the metal annulus, but lack a clear inclusion of being between 0.1 micrometers and 0.3 micrometers as claimed. Selecting a particular size, shape and/or configuration of elements/components in order to provide suitable configuration in an optical system would have been obvious to one of ordinary skill in the art. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hsu accordingly in order to provide a better buffer and metal layers alignment performances for the system.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272- 3456. The examiner can normally be reached Monday-Friday: 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, GEORGIA EPPS can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.T./
Examiner, Art Unit 2878  






/GEORGIA Y EPPS/            Supervisory Patent Examiner, Art Unit 2878